DETAILED ACTION
This action is in response to the amendment  filed 12/20/2021 for application 16/242,999. No claim amendments were filed herein, thus claims 1-20 are currently pending. As a result of the decision from the Pre-Appeal Brief review, the previous rejection has been withdrawn and prosecution has been reopened. This action is made NON-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. ("US 20070283358 A1" cited by Applicant in the IDS filed 05/13/2020, hereinafter "Kasahara") in view of Baskiyar et al. ("Energy aware DAG scheduling on heterogeneous systems", hereinafter "Baskiyar") and further in view of Bosilca et al. ("DAGuE: A generic distributed DAG engine for High Performance Computing", hereinafter "Bosilca").

Regarding claim 1, Kasahara teaches a method comprising: 
determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.)
determining an order of the algorithms for performing the particular functionality based at least in part on temporal dependencies of the algorithms, and the input parameters and the output format of the algorithms (Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph comprising a set of nodes corresponding to the algorithms, each node indicating a particular processor of the electronic device for executing an algorithm (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and the traversal including a selection of a particular node for execution over another node based on execution of the particular node enabling a greater number of processors of the electronic device to be utilized at a given time than execution of the other node, wherein the processors include at least two of: a CPU, a GPU, or a neural processor.
Baskiyar teaches executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes (“EADAGS transforms a DAG to one with a single entry node and a single exit node, if not so already. This transformation is accomplished by adding a dummy entry node and/or exit node with zero costs. Next, the top and bottom distances from each node are calculated. The top and bottom distances are calculated using the mean computation value for each node. After building the DP for each node, EADAGS begins creating the scheduling queue, ScheduleQ, in a top-down fashion starting with the DAGs entry node and traversing down the CP (which is the DP of the exit node). Nodes are prioritized based on the lengths of their DPs. The priorities are decided as follows: EADAGS puts the CP nodes into the ScheduleQ in the ascending order of their top-distances. A node is added to the queue only if all its predecessors have been added. If not, EADAGS attempts to schedule its predecessors first. The first predecessors added to the queue are those included in the nodes’ DP other are sorted and added to ScheduleQ in increasing top-distance.” [pg. 375-376, 4. EADAGS algorithm, ¶2]) and the traversal including a selection of a particular node for execution over another node (“The length of a path is defined as the sum of node and edge weights in that path. EST(n) and EFT(n) represent the earliest start time and the earliest finish time over all processors, respectively. The critical path (CP) is the longest path from an entry node to an exit node. The top distance of a given node is the longest distance from an entry node to that node, excluding the computation cost of that node. The bottom distance of a node is the longest distance from the node to an exit node. Each task’s mean execution cost over all processors is used to calculate CP, the top distance, and bottom distance. The makespan is defined as the time at which all nodes finished executing. In our case, the makespan will be equal to EFT(y), where y is the exit node in the graph.” [pg. 375, right col, ¶2; Finding the critical path would correspond to selecting a particular node over another node in another path.])
Kasahara and Baskiyar are both in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s teachings by implementing the DAGs to select a particular node as taught by Baskiyar. One would have been motivated to make this modification in order to increase the number of processors to minimize wait times. [Baskiyar, Conclusion]
Although Baskiyar teaches path selection of a particular node, the reference doesn’t go into details of enabling a greater number of processors of the electronic device to be utilized at a given time than execution of the other node.
Bosilca teaches based on execution of the particular node enabling a greater number of processors of the electronic device to be utilized at a given time than execution of the other node (“We consider the following three challenges as the most important when considering DAG scheduling on emerging high performance architectures, consisting of many multi-cores NUMA computing nodes, clustered in a large distributed memory machine. Data distribution must be left to the programmer, to enable control over the communication volume and to ease composition with other software layers; inside a node, scheduling must be completely dynamic and asynchronous, to maximize throughput and load balance; communication between nodes should be asynchronous and reactive, to overlap as much as possible computation and communication and to avoid costly distributed synchronizations” [pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1; Bosilca discloses load balancing which would enable a greater number of processors to be utilized at a given time])
wherein the processors include at least two of: a CPU, a GPU, or a neural processor (“From a memory hierarchy point of view, a GPU behaves as a remote resource, the data has to be explicitly moved into and retrieved from the GPU. However, from an execution point of view, the accelerator is reliant on the CPU, which is in charge of orchestrating the submission of tasks to be executed. Due to architectural choices, some tasks can be executed more efficiently on the GPU, while others are more efficient on the cores.” [pg. 42, § 3.4 GPU and accelerators support, ¶1; includes usage of CPUs/GPUs to execute the tasks)
Kasahara, Baskiyar, and Bosilca are all in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s teachings by implementing load balancing to maximize the number of processors as taught by Bosilca. One would have been motivated to make this modification in order to maximize the number of processors so that wait times are minimized. [Bosilca, pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1]

Regarding claim 3, Kasahara/Baskiyar/Bosilca teaches The method of claim 1, where Baskiyar teaches wherein the algorithms of the set of nodes are executed by respective processors of the electronic device when the nodes are reached in the traversal (“Along the lines of [2] a DAG is represented by the Tuple G = (V,M,E,T,C, and P ); where, V is the set of n nodes, M is a set of m machines or processors in the system, E is the set of e edges between the nodes E(n,c) represents the edge between nodes n and c, and T is the set of costs T (n,k) which denotes the computation time of task n on processor k. Furthermore, C(n,c) is the communication cost associated with E(n,c) and it is zero if n and c are executed on the same processor. P is the set of costs P(n,k), which represents the power consumed when task n is executed on processor k.” [pg. 375, right col, ¶1; See also §4 EADAGS Algorithm, ¶2]).
Kasahara, Baskiyar, and Bosilca are all in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s teachings by implementing load balancing to maximize the number of processors as taught by Bosilca. One would have been motivated to make this modification in order to maximize the number of processors so that wait times are minimized. [Bosilca, pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1]

Regarding claim 4, Kasahara/Baskiyar/Bosilca teaches the method of claim 1.
Kasahara also teaches wherein determining the order of the algorithms for performing the particular functionality further comprises: identifying an output of a first algorithm is utilized as an input to a second algorithm (Para 0224: “After the condition branch has been determined in the task MT1 2 1, the respective tasks MTs are sequentially executed according to depending characteristics indicated by solid lines of the drawing.” Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT_1 and MT1_2 in such a manner that these macro tasks MT1_1 and MT1_2 are sequentially processed.” Execution of tasks or algorithms are sequential where input of the second task is the output of the first.)
and based at least in part on the identifying, determining that the first algorithm executes before the second algorithm when performing the particular functionality (Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT11 and MT1 2 in such a manner that these macro tasks MT1 1 and MT1 2 are sequentially processed.” Execution of tasks or algorithms are sequential so second task or algorithm will start once first finishes.).

Regarding claim 6, Kasahara/Baskiyar/Bosilca teaches The method of claim 1, where Baskiyar teaches wherein selecting the particular node for executing over another node is determined based at least in part on: 
for a first respective node, determining a first path including a first set of nodes from the first respective node until reaching a first particular last node of an end of the graph (“Along the lines of [2] a DAG is represented by the Tuple G = (V,M,E,T,C, and P ); where, V is the set of n nodes, M is a set of m machines or processors in the system, E is the set of e edges between the nodes E(n,c) represents the edge between nodes n and c, and T is the set of costs T (n,k) which denotes the computation time of task n on processor k. Furthermore, C(n,c) is the communication cost associated with E(n,c) and it is zero if n and c are executed on the same processor. P is the set of costs P(n,k), which represents the power consumed when task n is executed on processor k. The length of a path is defined as the sum of node and edge weights in that path” [pg. 375, right col, ¶1-2; See also Fig. 10 and Fig. 13 discloses multiple paths.]); 
for a second respective node, determining a second path including a second set of nodes from the second respective node until reaching a second particular last node of the end of the graph (“The length of a path is defined as the sum of node and edge weights in that path. EST(n) and EFT(n) represent the earliest start time and the earliest finish time over all processors, respectively. The critical path (CP) is the longest path from an entry node to an exit node. The top distance of a given node is the longest distance from an entry node to that node, excluding the computation cost of that node. The bottom distance of a node is the longest distance from the node to an exit node. Each task’s mean execution cost over all processors is used to calculate CP, the top distance, and bottom distance. The makespan is defined as the time at which all nodes finished executing. In our case, the makespan will be equal to EFT(y), where y is the exit node in the graph.” [pg. 375, right col, ¶2; See also Fig. 10 and Fig. 13 discloses multiple paths]); 
comparing the first set of nodes to the second set of nodes (“After building the DP for each node, EADAGS begins creating the scheduling queue, ScheduleQ, in a top-down fashion starting with the DAGs entry node and traversing down the CP (which is the DP of the exit node). Nodes are prioritized based on the lengths of their DPs.” [pg. 375-376, § 4 EADAGS algorithm, ¶2; nodes being prioritized based on lengths implies comparing sets of nodes.]); 
and selecting the second set of nodes based on the comparing when the second set of nodes utilizes a greater number of processor than the first set of nodes (“The length of a path is defined as the sum of node and edge weights in that path. EST(n) and EFT(n) represent the earliest start time and the earliest finish time over all processors, respectively. The critical path (CP) is the longest path from an entry node to an exit node.” [pg. 375, right col, ¶2; note: the longest path would also imply utilizing more processors than a shorter path.]).
Kasahara, Baskiyar, and Bosilca are all in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s teachings by implementing load balancing to maximize the number of processors as taught by Bosilca. One would have been motivated to make this modification in order to maximize the number of processors so that wait times are minimized. [Bosilca, pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1]

Regarding claim 7, Kasahara/Baskiyar/Bosilca teaches The method of claim 6, where Baskiyar teaches wherein selecting the second set of nodes based on the comparing is further based on determining respective distances of the first path and the second path to the end of the graph (“The critical path (CP) is the longest path from an entry node to an exit node. The top distance of a given node is the longest distance from an entry node to that node, excluding the computation cost of that node. The bottom distance of a node is the longest distance from the node to an exit node. Each task’s mean execution cost over all processors is used to calculate CP, the top distance, and bottom distance. The makespan is defined as the time at which all nodes finished executing. In our case, the makespan will be equal to EFT(y), where y is the exit node in the graph.” [pg. 375, right col, ¶2; See further: “After building the DP for each node, EADAGS begins creating the scheduling queue, ScheduleQ, in a top-down fashion starting with the DAGs entry node and traversing down the CP (which is the DP of the exit node). Nodes are prioritized based on the lengths of their DPs” [pg. 375-376, § 4 EADAGS algorithm, ¶2]]).
Kasahara, Baskiyar, and Bosilca are all in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s teachings by implementing load balancing to maximize the number of processors as taught by Bosilca. One would have been motivated to make this modification in order to maximize the number of processors so that wait times are minimized. [Bosilca, pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1]

Regarding claim 10, Kasahara teaches a system comprising; a processor; a memory device containing instructions, which when executed by the processor cause the processor to (Para 0037: “FIG. 1 schematically shows an arrangement of a multiprocessor System according to a first embodiment of this invention… a centralized shared memory…”).
All other limitations are substantially similar to claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, 15, and 16, they are substantially similar to claim 4, 6, and 7 and rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Kasahara teaches a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising (Para 0042: “The CPU10 of the general-purpose PE includes: a CPU core 21 which executes a calculating processing; a local memory (LM) 22; a distributed shared memory (DSM)…”)
determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on
the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.)
determining an order of the algorithms for performing the particular functionality based at least in part on temporal dependencies of the algorithms, and the input parameters and the output format of the algorithms (Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph comprising a set of nodes corresponding to the algorithms, each node indicating a particular processor of the plurality of processors for executing an algorithm of the node (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach the plurality of processors including at least two of: a CPU, a GPU, or a neural processor; executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and the traversal including a selection of a particular node for execution over another node based on execution of the particular node minimizing that minimizes a collective downtime of the plurality of processors relative to execution of the other node.
Baskiyar teaches executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes (“EADAGS transforms a DAG to one with a single entry node and a single exit node, if not so already. This transformation is accomplished by adding a dummy entry node and/or exit node with zero costs. Next, the top and bottom distances from each node are calculated. The top and bottom distances are calculated using the mean computation value for each node. After building the DP for each node, EADAGS begins creating the scheduling queue, ScheduleQ, in a top-down fashion starting with the DAGs entry node and traversing down the CP (which is the DP of the exit node). Nodes are prioritized based on the lengths of their DPs. The priorities are decided as follows: EADAGS puts the CP nodes into the ScheduleQ in the ascending order of their top-distances. A node is added to the queue only if all its predecessors have been added. If not, EADAGS attempts to schedule its predecessors first. The first predecessors added to the queue are those included in the nodes’ DP other are sorted and added to ScheduleQ in increasing top-distance.” [pg. 375-376, 4. EADAGS algorithm, ¶2]) and the traversal including a selection of a particular node for execution over another node relative to execution of the other node (“The length of a path is defined as the sum of node and edge weights in that path. EST(n) and EFT(n) represent the earliest start time and the earliest finish time over all processors, respectively. The critical path (CP) is the longest path from an entry node to an exit node. The top distance of a given node is the longest distance from an entry node to that node, excluding the computation cost of that node. The bottom distance of a node is the longest distance from the node to an exit node. Each task’s mean execution cost over all processors is used to calculate CP, the top distance, and bottom distance. The makespan is defined as the time at which all nodes finished executing. In our case, the makespan will be equal to EFT(y), where y is the exit node in the graph.” [pg. 375, right col, ¶2; Finding the critical path would correspond to selecting a particular node over another node in another path.]).
Kasahara and Baskiyar are both in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s teachings by implementing the DAGs to select a particular node as taught by Baskiyar. One would have been motivated to make this modification in order to increase the number of processors to minimize wait times. [Baskiyar, Conclusion]
Although Baskiyar teaches path selection of a particular node and the reference also explains that increasing the number of processors minimizes wait times (“Figure 8 shows average energy savings with respect to PNR. It shows decrease in the average energy savings with increasing PNR. This is because increasing number of processors allows several parallel task executions, thus minimizing the wait times.” [pg. 380, left col]), the reference doesn’t go into details of based on execution of the particular node minimizing that minimizes a collective downtime of the plurality of processors and the plurality of processors including at least two of: a CPU, a GPU, or a neural processor
Bosilca teaches the plurality of processors including at least two of: a CPU, a GPU, or a neural processor (“From a memory hierarchy point of view, a GPU behaves as a remote resource, the data has to be explicitly moved into and retrieved from the GPU. However, from an execution point of view, the accelerator is reliant on the CPU, which is in charge of orchestrating the submission of tasks to be executed. Due to architectural choices, some tasks can be executed more efficiently on the GPU, while others are more efficient on the cores.” [pg. 42, § 3.4 GPU and accelerators support, ¶1; includes usage of CPUs/GPUs to execute the tasks)
based on execution of the particular node minimizing that minimizes a collective downtime of the plurality of processors (“We consider the following three challenges as the most important when considering DAG scheduling on emerging high performance architectures, consisting of many multi-cores NUMA computing nodes, clustered in a large distributed memory machine. Data distribution must be left to the programmer, to enable control over the communication volume and to ease composition with other software layers; inside a node, scheduling must be completely dynamic and asynchronous, to maximize throughput and load balance; communication between nodes should be asynchronous and reactive, to overlap as much as possible computation and communication and to avoid costly distributed synchronizations” [pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1; Bosilca discloses load balancing which would enable a greater number of processors to be utilized at a given time which would minimize the collective idle time.])
Kasahara, Baskiyar, and Bosilca are all in the same field of endeavor of task scheduling and thus are analogous. Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s teachings by implementing load balancing to maximize the number of processors as taught by Bosilca. One would have been motivated to make this modification in order to maximize the number of processors so that wait times are minimized. [Bosilca, pg. 38-39, § 3.The Direct Acyclic Graph environment, ¶1]

Regarding claim 20, it is substantially similar to claim 6, and is rejected in the same manner, the same art and reasoning applying.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Baskiyar and Bosilca and further in view of Koren et al. (“Measuring and extracting proximity graphs in networks”, hereinafter “Koren”).

Regarding claim 8, Kasahara/Baskiyar/Bosilca teach the method of claim 7.
Kasahara/Baskiyar/Bosilca fails to explicitly teach wherein a first distance to the end of the graph is weighted greater than a second distance to the end of the graph when the first distance is a smaller value than the second distance.
Koren, however, teaches wherein a first distance to the end of the graph
is weighted greater than a second distance to the end of the graph when the first distance is a smaller value than the second distance (Section 6 Para 2: “Let us assume that we are computing the proximity between two nodes s and t. Cases involving more than two endpoints will be handled analogously. The first stage in producing the candidate graph is to find a subgraph containing the highest weight paths originating at either s or t. Recall that the weight of a path is defined by Equation (3): Wgt(P) = degv1 · Prob(P). By transforming edge weights into edge lengths as described in Equation (7), the problem becomes: find a subgraph containing shortest paths originating at either s or t… When do we stop growing the {s, t} neighborhoods? Assume that the highest weight, that is shortest length, s-t path is P of length L.” The shortest path between two nodes is weighted highest in a weighted directed graphs)
Kasahara discloses a heterogeneous multiprocessor system. Baskiyar discloses DAG scheduling on heterogeneous systems. Bosilca discloses a DAG engine for load balancing and parallel computing. Koren discloses measuring distances between nodes in graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kasahara’s/Baskiyar’s/Bosilca’s teachings by weighting the distances of the nodes in the graph as taught by Koren. Weighting data is well-known in the art, and thus one would have been motivated to make this modification to yield predictable results. 

Regarding claim 17, it is substantially similar to claim 8 and is rejected in the same manner, the same art, and reasoning applying.

Claims 2, 5, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Baskiyar and Bosilca and further in view of Tianshi et al. (WO 2019/001418A1; hereinafter “Tianshi”.

Regarding claim 2, Kasahara/Baskiyar/Bosilca teach the method of claim 1.
Baskiyar also teaches and the graph comprises a directed acyclic graph (“We consider the problem of scheduling a directed a-cyclic task graph (DAG) on a heterogeneous distributed processor system with the twin objectives of minimizing finish time and energy consumption. DAG is an a-cyclic graph with nodes representing tasks and edges representing execution precedence between tasks.” [pg. 375, § 3 Problem definition, ¶1])
However Kasahara/Baskiyar/Bosilca fails to explicitly teach wherein the input parameters include at least one of a resolution, color format, or an aspect ratio, the output format comprises an array or an image.
Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”) and the output format comprises an array or an image (Page 9 3rd last Para: “…and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Baskiyar/Bosilca with the input and output features of Tianshi so that key features are used in neural network for better results (Tianshi, Page 7, 15).

Regarding claim 5, Kasahara/Baskiyar/Bosilca teaches the method of claim 1.
where Bosilca teaches wherein the processors comprise at least the CPU and the GPU (“From a memory hierarchy point of view, a GPU behaves as a remote resource, the data has to be explicitly moved into and retrieved from the GPU. However, from an execution point of view, the accelerator is reliant on the CPU, which is in charge of orchestrating the submission of tasks to be executed. Due to architectural choices, some tasks can be executed more efficiently on the GPU, while others are more efficient on the cores.” [pg. 42, § 3.4 GPU and accelerators support, ¶1; includes usage of CPUs/GPUs to execute the tasks)
Kasahara/Baskiyar/Bosilca fails to teach wherein the processors comprise at least the neural processor.
Tianshi, however, teaches wherein the processors comprise at least the CPU, the GPU, and the neural processor (Page 42 Para 1: “The other processing device includes a processor type of one or more of a general purpose/dedicated processor such as a central processing unit CPU, a graphics processing unit GPU, a neural network processor.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Baskiyar/Bosilca with the processors of Tianshi to improve computing efficiency while generating neural network (Tianshi, Page 42, Page 52).

Regarding claim 9, Kasahara/Baskiyar/Bosilca teach the method of claim 1.
However fails to explicitly teach wherein the particular functionality comprises generating, using one or more predictive machine learning algorithms, a depth map based on a plurality of images.
Tianshi, however, teaches wherein the particular functionality comprises generating, using one or more predictive machine learning algorithms (Page 22: “It can be a complex machine learning algorithm or a simple data processing.” Page 48 3rd last Para: “the device uses these pictures as information data to calculate the confidence that each key feature is included, ie Predict confidence.”) a depth map based on a plurality of images (Page 9: “where Nfin is the number of input feature images, (Nxin, Nyin) is the input feature image size, Nfout is the number of output feature images.” A predictive machine learning algorithm is used to score the confidence level of key features of input images.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Baskiyar/Bosilca to generate machine learning algorithms of Tianshi so improve utilizing efficiency of processors can be improved (Kasahara, Para 0071).

Regarding claim 11, Kasahara/Baskiyar/Bosilca teach the method of claim 10.
However fails to explicitly teach wherein the input parameters include at least one of a resolution, color format, or an aspect ratio.
Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”).
Same motivation to combine the teachings of Kasahara/Baskiyar/Bosilca/Tianshi as claim 2.

Regarding claim 12, Kasahara/Baskiyar/Bosilca teach the method of claim 10.
However fails to explicitly teach wherein the output format comprises an array or an image.
Tianshi, however, teaches wherein the output format comprises an array or an image (Page 9 3rd last Para: “and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Same motivation to combine the teachings of Kasahara/Baskiyar/Bosilca/Tianshi as claim 2.

Regarding claim 14 and 18, they are substantially similar to claims 5 and 9 respectively, and are rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/20/2021, with respect to the rejections of claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kasahara in view of Baskiyar and Bosilca.

All applicant’s arguments regarding the previous cited prior art have been considered but are moot because the newly presented arts of Baskiyar and Bosilca are now applied to the independent claims in the new rejection.
Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (“HSIP: A Novel Task Scheduling Algorithm for Heterogeneous Computing”) discloses a task scheduling algorithm for heterogeneous systems.
Tariq et al. (“Directed Acyclic Graph Based Task Scheduling Algorithm for Heterogeneous Systems”) discloses an efficient task scheduling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122